Citation Nr: 0513925	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for disability involving 
the cervical/lumbar segments of the spine claimed as a back 
disability.


REPRESENTATION

Appellant represented by:	Robert J. Carnevale, Attorney


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1957.This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied service 
connection for cervical and lumbosacral spine disabilities 
claimed as a back disability.  The Board remanded this appeal 
to the RO for further development in November 2000.  After 
the requested development was completed the RO continued the 
denial of service connection for a back condition.


FINDING OF FACT

The veteran's spinal disability was not present in service, 
was not manifested within one year of service separation and 
is not shown to be otherwise related to such service.


CONCLUSION OF LAW

Disability involving the cervical/lumbar segments of the 
spine claimed as a back condition was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service-connection is warranted 
for a back condition.  He asserts that he incurred the 
claimed condition when he fell from a truck in service in 
1956.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he injured his back in service when 
he fell from a truck in 1956.  The veteran's service medical 
records contain two reports of low back pain, in February and 
May 1956.  The February 1956 report shows that the veteran 
had a low back ache after running for a fire drill and 
specifically stated, "no pathology."  The second note, from 
May 1956, shows that the veteran complained of right low back 
pain.  The examiner believed the pain was probably muscular 
and related to physical activity from the day before.  
Neither report referred to a fall from a truck or diagnosed 
the veteran with any back pathology.

Relevant post-service medical records include various VA 
progress notes from February 1997 through November 2001; a 
letter from a VA physician, Dr. Harris, from December 1998; 
an examination report from Dr. Kuin from February 1999; a VA 
examination report for an examination of the cervical, 
thoracic and lumbar spine from February, 2003; an examination 
report from Dr. Bhat from April 2004; a letter from Dr. Bhat 
from June 2004; and a letter from Lisa Lantiegne, Lic. Ac., 
from August 2004.

There are several VA progress notes from February 1997 
through November 2001 that show treatment for back pain and 
diagnoses of osteoarthritis of the lumbar spine, chronic low 
back pain, degenerative joint disease of the spine with 
wedging, degenerative joint disease of all joints and back, 
and mild disc asymmetry.

The December 1998 letter from Dr. Harris, a VA physician, 
stated that the veteran suffers from osteoarthritis.  It gave 
no impression as to the etiology of the veteran's condition.

Dr. Kuin's examination report from February 1999 states that 
the veteran noticed a gradual onset of lower back pain since 
1978 and that he cannot recall a single antecedent event for 
his lower back problem.  X-ray examinations of the veteran's 
cervical and lumbar spine showed marked degenerative changes 
of the cervical spine and degenerative disc disease of the 
lumbar spine.  Dr. Kuin diagnosed the veteran with 
intermittent neck and chronic, persistent lower back strains.  

The February 2003 VA examination of the cervical, thoracic 
and lumbar spine diagnosed osteoarthritis of the lumbosacral 
spine.  The examiner also notes that it was "very difficult 
to make any connection between the apparently relatively 
minor incident which occurred in 1956 and a subsequent 
development of advanced osteoarthritis of the lumbosacral 
spine" because of the long time between the injury and the 
subsequent development of the veteran's symptoms.

The April 2004 examination report from Dr. Bhat states that 
the veteran indicated his low back symptoms had been present 
for "the past many years."  Dr. Bhat reviewed an MRI from 
December 2002 and noted age appropriate disc degeneration on 
all lumbar levels, some spondylotic arthropathy bilaterally 
in the lower lumbar zygapophyuseal joints at L5-S1 and at L4-
L5, significant fatty infiltration of the lumbar paraspinals 
and no obvious central and/or foraminal stenosis.  He also 
reviewed X-rays of the lumbar spine from March 2004, which 
demonstrated loss of disc height with vacuum phenomenon at 
L5-S1 and to a lesser extent at L4-L5, bridging osteophytes 
noted at T12-L1 and L2-L3, and minimal anterior wedging at L1 
vertebral body with a calcified disc at T12-L1.  Dr. Bhat's 
impression was of chronic low back pain with transient 
exacerbation of symptoms following discontinuation of oral 
COX-2 medication.

Dr. Bhat's June 2004 letter gave an impression of chronic low 
back pain with age appropriate lumbar degenerative disc 
disease at multiple levels combined with current facet 
arthopathy.  

Finally, the August 2004 letter from Lisa Lantiegne, Lic. 
Ac., stated that she treated the veteran with acupuncture 
since November 2000 and it seemed to keep the pain at bay, 
but the veteran remained in pain on a daily basis.  She also 
stated that the veteran's low back pain was a result of an 
injury that occurred in 1956 while the veteran was in 
service.

The Board finds that service connection for a back condition 
is not warranted.  There is no record of in service 
complaint, diagnosis or treatment for a chronic back 
disorder.  The veteran's examiners did not diagnose his two 
in-service complaints of low back pain as a specific 
pathology, and noted that they believed the pain was muscular 
in nature.  There is also no medical evidence that the 
veteran's chronic back condition was incurred or aggravated 
in service, nor was arthritis manifested within the one-year 
presumptive period.  Statements relating to a post-service 
chronic back pathology prior to 1997 appear to be only by 
history and are not medical opinions as to the date of onset 
of his disease process.  While the veteran has argued that he 
had continuing back problems ever since service, the first 
objective medical evidence of a chronic back disorder comes 
roughly 40 years after the veteran's separation from service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
it is pertinent to point out that while the records are 
fairly extensive concerning post-service treatment, it is 
significant that none of these records make reference to any 
back injury during service or to the presence of back 
problems until approximately 40 years after service.  
Finally, the Board finds that there is no competent evidence 
in the record to show that the veteran's back pain is related 
to service and the claim must be denied.

The Board has considered the veteran's lay statements 
regarding his chronic back condition.  As noted above, 
although a layperson is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this case the unfavorable RO decision that is the basis of 
this appeal was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  See Pelegrini, at 120 and VAOPGCPREC 
7-2004 (June 24, 2004).  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In this case, the November 2003 letter was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).

With respect to element (4), the Board notes that the RO's 
November 2003 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he needed 
to "submit any additional evidence that has not already been 
considered, that would support your claim" to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a March 2003 SSOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination, and an etiological opinion 
has been obtained with regard to the claimed back disability.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for disability involving the 
cervical/lumbar segments of the spine, claimed as a back 
disorder, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


